Citation Nr: 1441537	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  13-10 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for degenerative disc disease and T12 compression fracture, claimed as a lower and mid-back condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1948 to September 1953.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 rating decision in which the RO denied service connection for degenerative disc disease and T12 compression fracture, originally claimed as bad lower and mid back condition.  In July 2012, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in March 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2013.  In October 2013, following a hearing with a Decision Review Officer (DRO) and the Veteran's submission of additional evidence, the RO issued a supplemental SOC (SSOC) reflecting continued denial of the claim.

In June 2013, the Veteran and his wife testified during a  DRO hearing at the RO.  In  June 2014, the Veteran and his spouse testified during the Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of both hearings is of record.  

During the Board  hearing, the requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claim; the Veteran orally waived initial agency of original jurisdiction (AOJ) of any additional evidence submitted.  To date, however, no additional evidence has been received.

In connection with the June 2014 hearing, the undersigned Veterans Law Judge advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the Veteran's claim.  A review of the documents in the Virtual VA file reveals that-with the exception of the June 2014 Hearing Transcript and VA treatment records dating to September 2013-they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  There are no documents in the VBMS file.

§
For reasons expressed below, the claim on appeal is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.

In February 2013, the Veteran underwent VA examination of his back.  The VA examiner concluded that it was less likely as not that his back condition was related to an in-service injury accident involving a gas tank explosion because, inter alia, the Veteran's lumbar spine x-rays are negative for compression fracture and only show degenerative disc disease, as noted in a February 2013 x-ray.  In a March 2013 addendum opinion, the VA examiner clarified that the Veteran's x-rays show that the Veteran has a thoracic T12 compression fracture, but she again stated that his lumbar spine x-rays are negative for compression fracture.  However, the Board's review of the record reveals VA medical records indicating compression fracture of the lumbar spine.  See March 21, 2008 VA treatment record (noting a lumbar spine x-ray showing "[u]nchanged compression fracture L1 vertebral body"), March 25, 2012 VA x-ray report (noting "[c]ompression fracture L1 unchanged").  As the February 2013 VA medical opinion and subsequent addendum opinion failed to address this evidence, another opinion properly addressing such evidence is needed.

Also, during the June 2013 DRO hearing, the Veteran reported that he has had back problems resulting in pain ever since his in-service gas tank explosion accident, and that these problems have  bothered him for years and years (see June 2013 Hearing Transcript at p. 6, 8, 10), that he did not seek additional treatment after the injury and learned live with it, (Transcript,  p. 13), that he did not get treatment for his back until many years later (Transcript,  p. 10), and that he has not sustained any other traumatic injuries to his back since his in-service accident (Transcript,  p.8).  During  the June 2014 Board hearing, the Veteran's wife testified that the Veteran has had back issues since they were married 40 years ago.  June 2014 Hearing Transcript, p. 4, 6.  This testimony by the Veteran and his wife during the  June 2013 and June 2014 hearings is new and has not been considered by any examiner.  

Accordingly, under these circumstances, the Board finds that an addendum opinion-based on full consideration of documented medical history (to include the medical evidence noted above) and assertions of the Veteran and his wife, and supported by complete, clearly stated rationale-would be helpful in resolving the claim for service connection for back  disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The AOJ should only arrange for further examination of the Veteran if the prior examiner is unavailable or if further examination of the Veteran is deemed necessary.

Prior to obtaining further opinion in connection with this claim, to ensure that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran receives continuing treatment at the Omaha VA Medical Center (VAMC), and that records from this facility date up to September 2013 have been associated with the claims file.  More recent records may well exist.  Hence, the AOJ should obtain from this facility all outstanding, pertinent records of evaluation/and or treatment of the Veteran's back since that date, by following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claim  on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).   

Thereafter, the AOJ should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim  on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain from the Omaha VAMC any outstanding, pertinent records of evaluation and/or treatment for the Veteran's back, dated since September 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private medical records, involving treatment of his back.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the February 2013 VA examiner to provide an addendum opinion.   

If the February 2013 examiner is not available, or further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA spine examination, by an appropriate physician, at a VA medical facility, to obtain the opinion sought.

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the designated individual, and  the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

The physician should clearly identify all current back disability(ies).

Then, with respect to each such  diagnosed back disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  

In rendering the requested opinion, the examiner should consider and discuss all pertinent medical evidence and lay statements, to include the following:
* the Veteran's assertions that he has experienced back problems since the in-service gas tank explosion accident;
* the Veteran's wife's assertions that the Veteran has experienced back problems for the last 40 years; and
* evidence in the record showing a compression fracture of the lumbar spine.  See March 21, 2008 VA treatment record (noting a lumbar spine x-ray showing "[u]nchanged compression fracture L1 vertebral body"), March 25, 2012 VA x-ray report (noting "[c]ompression fracture L1 unchanged"). 

All examination findings, along with complete rationale for the conclusions reached, must be provided.

4. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim), and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2013).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


